Citation Nr: 0025886	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  92-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for 
residuals of a puncture wound of the left thumb.

2.  Entitlement to service connection for arthritis of the 
left thumb, claimed as secondary to the service-connected 
residuals of a puncture wound to the left thumb.

3.  Entitlement to service connection for a skin disorder.

4.  Whether a Notice of Disagreement (NOD) was timely filed 
as to the issue of service connection for a skin disability, 
claimed as due to Agent Orange exposure, denied by RO rating 
decision dated December 1994.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1994 and August 1999 rating decisions by 
the RO.  The Board remanded the case in March 1996 and June 
1997.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for arthritis 
of the left thumb, claimed as secondary to the service-
connected residuals of a puncture wound of the left thumb is 
plausible.

2.  No competent evidence has been submitted to show that the 
veteran has current skin disorder due to disease or injury 
which was incurred in or aggravated by service.  

3.  A Notice of Disagreement as to the issue of service 
connection for a skin disorder claimed as due to Agent Orange 
exposure was not received within one year of the December 13, 
1994 notice of the December 5, 1994 rating decision denying 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the left 
thumb, claimed as secondary to the service-connected 
residuals of a puncture wound of the left thumb is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).

2.  The claim of service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  

3.  The issue of entitlement to service connection for a skin 
disorder, claimed as due to Agent Orange exposure is not in 
appellate status. 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  In addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In this case, the veteran contends that he has arthritis of 
the thumb due to the service-connected residuals of a 
puncture wound of the left thumb.  In addition, the veteran 
contends that he has current skin disorder which was incurred 
in or aggravated by service.

1.  Arthritis

A careful review of the service medical records shows no 
complaints, findings, or diagnosis of arthritis of the left 
thumb.

Historically, the RO granted service connection for residuals 
of a puncture wound of the left thumb in a December 1994 
rating decision.  The RO assigned a noncompensable rating to 
that disability under Diagnostic Code 5299-8514.

On VA orthopedic examination in September 1994, the veteran 
related a history of sustaining a puncture wound of the left 
thumb pad during service.  He complained of pain in the left 
thumb associated with numbness and pressure over the pad of 
the thumb.  The examiner indicated that x-ray studies of the 
left thumb demonstrated early osteoarthritis degenerative 
changes in the interphalangeal joint.  No evidence of 
retained foreign body of the left thumb was noted.  The 
diagnoses included that of status post puncture wound to the 
left thumb with associated nerve damage to the distal radial 
digital nerve with early osteoarthritic degenerative change 
of the interphalangeal joint.

March 1998 X-ray studies of the left hand showed no fracture, 
subluxation, lytic, blastic or erosive lesion.  The examiner 
noted minimal degenerative changes within the DIP joint of 
the thumb, otherwise normal.

The Board finds that the September 1994 VA examiner's 
diagnosis is competent evidence suggesting that the veteran 
has current arthritis attributable to the service-connected 
residuals of a puncture wound of the left thumb, satisfying 
the requirements of Caluza.  The Board therefore finds that 
the veteran has submitted a well-grounded claim.  

2.  Skin Disorder

A careful review of the service medical records shows that 
there were no complaints, findings or diagnosis of a skin 
disorder during service.  

A May 1991 outpatient treatment report shows that the veteran 
complained of a skin rash on the back of each arm which 
resolved with medication.  On examination, patchy 
erythematous macules were note on the posterior aspect of 
each arm.  Multiple small raised, non pigmented plaques over 
the dorsum of the hands and chest were also noted.  The 
examiner noted an erythematous "sun-burn" like 
discoloration over the chest and neck.  Assessment was that 
of seborrheic keratosis and skin discoloration secondary to 
chronic sun exposure.

During the March 1998 VA scars examination, the veteran 
complained of persistent redness of his bilateral posterior 
neck and upper chest, which he contended had been present 
over the last 20-25 years.  On examination of the skin, the 
examiner indicated that the rash was asymptomatic and was 
clearly in areas where the veteran recalled chronic sun 
exposure.  The veteran indicated that he did not wear sun 
screen, or much sun-protective clothing.  The veteran had 
diffuse, erythematous, reticular patches across his bilateral 
neck, posterior neck, upper back and upper chest.  There was 
no evidence of vesicles, crusting or other changes.  With 
regard to the skin, the examiner noted that the veteran's 
condition was very common in people of his age, especially 
those who have spent a great deal of time outside.  Discharge 
diagnosis was that of chronic actinic damage (long-term sun 
damage).

In summary, the veteran post-service medical records show 
that the veteran was diagnosed with seborrheic keratosis and 
chronic actinic damage (long-term sun damage), both over 20 
years since the veteran's discharge from service.  Moreover, 
no competent evidence has been submitted to show that the 
veteran has current skin disorder due to disease or injury 
which was incurred in or aggravated by service.  Absent 
competent evidence to support his lay assertions, the 
criteria of Caluza cannot be met in this case.  Hence, the 
claim of service connection for a skin disorder is not well 
grounded.

The Board notes that the veteran believes that his skin 
disorder was caused by his active service.  However, lay 
testimony cannot constitute competent evidence because lay 
persons do not have the expertise to offer opinions as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, since the veteran has not submitted any competent 
evidence to support his assertions, he has not submitted 
evidence that would justify a belief by a fair and impartial 
individual that his claim is well grounded, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a).  
Hence, his claim as a matter of law is not well grounded.  
See Caluza, Grottveit, Tirpak, supra.


Timeliness of Appeal

Appellate review is initiated by a Notice of Disagreement 
(NOD) and completed by a substantive appeal after a statement 
of the case is furnished.  The NOD must be filed within one 
year of the date of mailing of the result of the initial 
review or determination (notice).  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302(a), (b) (1999).

In this case, entitlement to service connection for a skin 
disorder, claimed as due to Agent Orange exposure was denied 
in a December 1994 rating decision.  The veteran was notified 
of this decision and of his procedural and appellate rights 
in a December 13, 1994 letter.  A NOD was received in January 
1995 as to the issues of an increased (compensable) rating 
for the service-connected residuals of a puncture wound of 
the left thumb, entitlement to service connection for a left 
knee disability, entitlement to service connection for 
hearing loss and tinnitus, entitlement to service connection 
for hemorrhoids, and entitlement to service connection for a 
nervous disorder.  The veteran did not include the issue of 
entitlement to service connection for a skin condition, 
claimed as due to Agent Orange exposure in his January 1995 
NOD.  

A review of the procedural history above shows that the 
veteran had until within one year from the December 13, 1994 
notice of the December 5, 1994 rating decision denying the 
veteran's claim to submit a timely NOD as to the issue of 
entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.  As noted above, the 
January 1995 NOD did not include the issue of service 
connection for a skin disorder, claimed as due to Agent 
Orange exposure.  The veteran very specifically disagreed 
with only the issues of an increased (compensable) rating for 
the service-connected residuals of a puncture wound of the 
left thumb, entitlement to service connection for a left knee 
disability, entitlement to service connection for hearing 
loss and tinnitus, entitlement to service connection for 
hemorrhoids, and entitlement to service connection for a 
nervous disorder.  Moreover, the veteran's representative 
submitted a VA Form 646 in July 1995 which did not include 
the issue of entitlement to service connection for a skin 
disorder, claimed as due to Agent Orange exposure as one of 
the veteran's appealed issues.  

Thereafter, in June 1996, the veteran submitted another NOD 
which, included, among other issues, the issue of entitlement 
to service connection for a skin disorder, claimed as due to 
Agent Orange exposure.  This was the first time the veteran 
had disagreed with that issue.  However, the June 1996 
correspondence from the veteran may not serve as a timely NOD 
to the issue of entitlement to service connection for a skin 
disorder, claimed as due to Agent Orange exposure because it 
was not received at the RO within one year of the December 
13, 1994 notice of the December 1994 rating decision which 
denied the veteran's claim of service connection for a skin 
disorder, claimed as due to Agent Orange exposure.

Therefore, the issues of entitlement to service connection 
for a skin disorder, claimed as due to Agent Orange exposure 
must be dismissed as it is not in appellate status.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (a), (b) (1999).


ORDER


As the claim of service connection for arthritis, claimed as 
secondary to the service-connected residuals of a puncture 
wound of the left thumb is well grounded, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  

Service connection for a skin disorder is denied, as a well-
grounded claim has not been submitted.

The appeal is dismissed as to the issue of service connection 
for a skin disorder, claimed as due to Agent Orange exposure.


REMAND


In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for arthritis of the left thumb, claimed as 
secondary to the service-connected residuals of a puncture 
wound of the left thumb by the RO is required.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard, including an examination 
to determine whether there are current arthritis of the left 
thumb due to the service-connected disability.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran contends that the service-connected residuals of 
a puncture wound is severe enough to warrant a compensable 
rating.

The veteran was afforded a VA neurological examination 
regarding the service-connected left thumb disability in 
January 1999.  The examiner noted that the veteran had 
complaints of pain of the left thumb, especially with flexion 
with use of the left hand to grip object.  It was indicated 
that that the veteran was to be seen by Orthopedic surgery 
that day to evaluate for bony injury which could explain his 
pain.  The report of that examination is not included in the 
claims file.  A copy of that report should be added to the 
claims file.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the arthritis of the left 
thumb since service and for his service-
connected left thumb disability since 
January 1999.  In addition, the RO should 
instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
from a arthritis of the left thumb due to 
the service-connected residuals of a 
puncture wound of the left thumb.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his service-
connected left thumb disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether the 
veteran has current arthritis of the left 
thumb due to the service-connected 
puncture would of the left thumb.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected left thumb 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the left thumb and hand.  The 
examiner should also be requested to 
determine whether, and to what extent, 
both the left thumb exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  A complete rationale for 
any opinion expressed must be provided.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for arthritis of the 
left thumb, claimed as secondary to 
residuals of a puncture wound of the left 
thumb and should review the other 
remaining claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 


- 12 -


